

Exhibit 10.1


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


<<Letter Date>>


CONFIDENTIAL TO:  <<Name>>


In the meeting on <<Meeting Date>>, the Compensation Committee of the Board of
Directors granted you Performance Units under the Steelcase Inc. Incentive
Compensation Plan (the "Plan"), subject to the terms and execution of this Award
Agreement.
 
 
This Award Agreement provides additional information regarding your Award and
your rights under the Plan. A copy of the Plan has already been provided to
you.  If there is any inconsistency between this Award Agreement and the Plan,
the Plan controls.  Capitalized terms used in this Award Agreement are defined
in the Plan, unless defined herein.


Overview of Your Award
 
1.  
Type of Award:  Performance Units as authorized under Article 9 of the Plan.

 
2.  
Target Number of Performance Units under this Award (the "Target Award"):  <<#
of Performance Units>>

 
3.  
Award Date:  <<Award Date>>

 
4.  
Performance Measures:  Total Shareholder Return ("TSR") during the three-year
Performance Period, as outlined in Article 12 of the Plan.  For purposes of this
Award, TSR shall be expressed as a compound annual growth rate.

 
5.  
Performance Period:  The Performance Period for this Award begins on the first
day of the Company's <<Beginning Fiscal Year>> fiscal year and ends on the last
day of the Company's <<Ending Fiscal Year>> fiscal year.

 
6.
Number of Performance Units Earned:  Except as may be provided in paragraph 7
below, after completion of the Performance Period, the total number of
Performance Units will be earned and vested based entirely on Relative TSR (as
determined in paragraph 6.A) as of the last day of the Performance Period.  For
purposes of this Award, TSR shall be expressed as a compound annual growth rate
and calculated as follows:

 
 
 
TSR
 
 
=
(
 
 
Ending Stock Price + Dividends Paid
Beginning Stock Price
 
)
(1/3)
 
       -  1



"Beginning Stock Price" shall mean the average closing price as reported on the
New York Stock Exchange (or such other principal exchange as the Company's Class
A Common Stock may be traded from time to time) of one (1) Share for the twenty
(20) trading days immediately prior to the first day of the Performance
Period.  "Ending Stock Price" shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company's Class A Common Stock may be traded from time to time) of one (1) Share
for the last twenty (20) trading days of the Performance Period.  "Dividends
Paid" shall include all dividends paid as described in paragraph 7 of this Award
Agreement.
 
A.  
To determine Relative TSR, a peer group of companies approved by the Committee
will be used.  The peer group will be ranked from highest TSR expressed as a
compound annual growth rate to

 
 
 

--------------------------------------------------------------------------------

 
 
 
lowest TSR expressed as a compound annual growth rate.  The number of
Performance Units earned based upon Relative TSR shall then be determined by
comparing the Company's TSR expressed as a compound annual growth rate to the
peer group and based upon the following chart.  Interpolation shall be used in
the event the Company's percentile rank does not fall directly on one of the
ranks listed in the table below and in no event will the payout as a percent of
target exceed 200%.

 
Relative TSR
Payout as a Percent of Target Award
80th Percentile and above
200%
70th Percentile
167%
60th Percentile
133%
50th Percentile
100%
40th Percentile
   75%
30th Percentile
   50%
<30th Percentile
     0%

 
B.  
Total Performance Units Earned and Vesting

 
Earned Performance Units will vest on the last day of the Company's <<Ending
Fiscal Year>>fiscal year and be paid in Shares as soon as administratively
practicable following the close of the applicable Performance Period, but in no
event more than 90 days following the last day of the Performance
Period.  Notwithstanding any provision under this Award Agreement and in
accordance with the terms of the Plan, your maximum aggregate payout (determined
as of the last day of the Performance Period) will be equal to 200% of the
Target Award.
 
7.  
Dividend-Equivalents on Earned Performance Units:  Dividends declared, if any,
during the Performance Period with respect to the Shares underlying your earned
Performance Units under paragraph 6.B will be paid as dividend equivalents as
soon as practicable following the close of the Performance Period, but in no
event more than 90 days following the last day of the Performance Period, either
in cash or in stock, as determined by the Board of Directors.  Cash equivalents
will be valued as of the date(s) on which the dividend(s) were declared during
the Performance Period.  Stock dividends will be valued at the Fair Market Value
measured at the close of the Performance Period and will be governed by Article
17 of the Plan.  Any of the foregoing payments made are dividend equivalents and
are not actual dividends (see paragraph 12).  You only become a shareholder upon
the transfer of earned Shares into your name.

 
8.  
Death, Disability or Retirement during the Performance Period:

 
A.  
If you die or become Disabled while an Employee after <<Award Date + 6
months>>  during the Performance Period, the Target Award will be deemed earned
and the corresponding number of Shares vested according to the following
schedule.

 
·  
If death or Disability occurs after <<Award Date + 6 months>>  through the last
day of the Company's <<Beginning Fiscal Year>> fiscal year, one-third of your
Target Award will immediately be earned and the corresponding Shares vested.

·  
If death or Disability occurs during the Company's <<Second Fiscal Year>> fiscal
year, two-thirds of your Target Award will immediately be earned and the
corresponding Shares vested.

·  
If death or Disability occurs during the Company's <<Ending Fiscal Year>> fiscal
year, all of your Target Award will immediately be earned and the corresponding
Shares vested.



The Shares will be paid as soon as administratively practicable, but in no event
later than 90 days following the date the Target Award is earned and
corresponding Shares vest.  Any remaining unearned Performance Units will be
forfeited.


A “Disability” or “become Disabled” means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company for a period of not less than three months.
 
 

--------------------------------------------------------------------------------

 
B.  
In the event of you become Retirement Eligible during the Performance Period,
you will be treated as continuing in employment for purposes of earning and
vesting in your Award and will be paid in accordance with paragraph 6 of this
Award Agreement.  "Retirement Eligible" means your age plus years of continuous
service total 80 or more and "Retirement" means your employment is terminated
following becoming Retirement Eligible.

 
9.  
Forfeiture of Awards:

 
A.  
All unearned Performance Units will be forfeited upon a termination of your
employment during the Performance Period for any reason other than death,
Disability or Retirement.

 
For the avoidance of doubt, if you separate from employment for any reason and
you are Retirement Eligible, then the terms of your Award will be governed by
paragraph 8B.
 
B.  
If you engage in any Competition with the Company (as defined in the Plan and
determined by the Administrative Committee in its discretion) you will
immediately and permanently forfeit the right to receive payment from this
Award, whether or not vested.  You must return to the Company any gain resulting
from this Award at any time within the twelve-month period preceding the date
you engaged in Competition with the Company.

 
10.  
Change in Control:  Notwithstanding Article 16.1 of the Plan, upon a Change in
Control after << Award Date + 6 months>>, the Target Award shall be deemed
earned and a pro rata number of Shares of the Target Award shall be vested and
paid based upon the length of time within the Performance Period which has
elapsed prior to the effective date of the Change in Control.  Except as
provided below, such Shares shall be paid within thirty (30) days following the
effective date of the Change in Control.  Any remaining unearned Performance
Units shall be forfeited.

 
 
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines your Award constitutes
deferred compensation subject to Section 409A of the Code, then the Company will
issue you the Shares underlying the portion of your Award that became vested in
accordance with the preceding paragraph as soon as practicable following the
last day of the Performance Period (and not upon the Change in Control), but in
no event more than 90 days following the last day of the Performance Period.

 
11.  
Transfer:  Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 
12.  
Voting Rights and Dividends:  You will not have voting rights with respect to
your Performance Units and, other than as set forth in paragraph 7 of this Award
Agreement, you will not be entitled to receive any dividends declared with
respect to your Performance Units.  You will obtain voting rights and be
entitled to receive any dividends once earned Shares are transferred to you.

 
13.  
Taxes:  You may be required to pay to the Company or an Affiliate and the
Company and/or Affiliate shall have the right and are hereby authorized to
withhold from any payment due or transfer made under this Award or from any
compensation or other amount owing to you the amount (in cash, Shares, other
securities or other property) of any applicable withholding taxes in respect of
this Award or any payment or transfer under or with respect to this Award and to
take such other action as may be necessary to satisfy all obligations for the
payment of such withholding taxes.

 
14.  
Administration:  This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee or
its designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.

 
 
 

--------------------------------------------------------------------------------

 
15.  
Required Approvals:  This Award Agreement will be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 
16.  
Governing Law:  To the extent not preempted by federal law, this Award Agreement
will be governed by, and construed in accordance with, the laws of the State of
Michigan, USA.

 
17.  
Amendment:  This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award.  Notwithstanding anything to the contrary contained in the Plan or in
this Award Agreement, to the extent that the Company determines that the
Performance Units are subject to Section 409A of the Code and fail to comply
with the requirements of Section 409A of the Code, the Company reserves the
right to amend, restructure, terminate or replace the Performance Units in order
to cause the Performance Units to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.

 
18.  
Code Section 409A:  The intent of the parties is that payments and benefits
under this Award Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted and be administered to be in compliance
therewith.  Any payments described in this Award Agreement or the Plan that are
due within the “short-term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise.

 


By signing this Award Agreement, you hereby acknowledge:


(a)  
that the Plan is discretionary in nature and may be suspended or terminated at
any time;

(b)  
that each grant of a Performance Unit is a one-time benefit which does not
create any contractual or other right to receive future grants of Performance
Units, or benefits in lieu of Performance Units;

(c)  
that all determinations with respect to future grants, if any, including, but
not limited to, the times when the Performance Units will be granted, the number
of Units subject to each grant, and the time or times when each Share will vest,
will be at the sole discretion of the Board of Directors;

(d)  
that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;

(e)  
that your participation in the Plan is voluntary;

(f)  
that the value of the Performance Units is an extraordinary item of compensation
which is outside the scope of your employment contract, if any;

(g)  
that the Performance Units are not part of normal and expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

(h)  
that the right to the grant ceases upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan or this Award
Agreement; and

(i)  
that the future value of the Performance Units is unknown and cannot be
predicted with certainty.



By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below. You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Units or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan ("Data").
 
 
 

--------------------------------------------------------------------------------

 


You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan ("Data Recipients"). You understand that these Data
Recipients may be located in your country of residence or elsewhere.


You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.


You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company.  You further understand that withdrawing consent may affect your
ability to participate in the Plan and/or may affect your Award.


If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.


Sincerely,
A
James P. Hackett
President and CEO


Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation.  Your signed representation must be returned by
<<Return Date>>  to:


Compensation Department
(CH-3C)                                                                           
Attn: Nancy Kocsis
Steelcase Inc.
PO Box 1967
Grand Rapids, MI  49501-1967


Agreement to Participate
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement.




Signature:
_____________________________________________                                                                                                           Date:
___________________________
<<Name>>
<<SAP PerNr>>




 
 

--------------------------------------------------------------------------------

 
